Citation Nr: 1324515	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  04-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for headaches, to include as related to an undiagnosed illness.

2. Entitlement to service connection for a chronic neck disorder. 

3. Entitlement to service connection for nerve damage to the heels.

4. Entitlement to service connection for carpal tunnel syndrome (bilateral wrist pain).

5. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1997. 

This matter is on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified before the undersigned Veterans Law Judge in January 2010. A transcript of the hearing is of record.

The claims were previously remanded by the Board in December 2010 and June 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

In June 2012, the Veteran's claims were remanded as the Board determined that the July 2011 VA examinations were not adequate for adjudication purposes.  

The Veteran was afforded a new VA examination in August 2012 for his claimed disabilities.  The examiner noted the Veteran was diagnosed with tension headaches; small bilateral posterior calcaneal bone spurs; carpal tunnel syndrome; mild degenerative disc disease at C4-C5, C5-C6; and mild L4-L5, L5-S1degenerative disc disease with decreased prominent, small L5-S1 disc bulge and mild foraminal narrowing of the right L5-S1.  

However, the examiner concluded that each disability claimed by the Veteran was generally due to his fibromyalgia which was diagnosed in 2010.  The Veteran is not service-connected for fibromyalgia.  The examiner explained:

Veteran was in the Persian Gulf from 1994-[1995] and was exposed to high levels of particulate matter during his tour in Southwest Asia.  Veteran was diagnosed with fibromyalgia by Rheumatology at Kaiser in 2010.  Fibromyalgia is a common syndrome of unknown etiology in which a person has long-term, neck and back pain, body-wide pain and tenderness in the joints, muscles, tendons, and other soft tissues.  Fibromyalgia has also been linked to fatigue, sleep problems, palpitations, tension or migraine headaches, memory and concentration problems, numbness and tingling in hands and feet, reduced ability to exercise, depression and anxiety.

Despite this rationale, the VA examiner failed to discuss whether the Veteran's diagnoses, as identified above, are related to service.  The examiner also did not provide a rationale as to why the Veteran's symptoms are the result of his fibromyalgia and not his various diagnoses.  As such, the Board finds that clarification to the August 2012 VA examination is necessary.

The Board noted on a VA 21-4138 form dated in June 2012, the Veteran reported that the Social Security [Administration] (SSA) was in the process of suspending his disability payments.  The Veteran should be contacted for the purpose of determining whether he was in receipt of SSA disability benefits for the disabilities currently on appeal.  If he is receiving or had received SSA disability benefits for any of the issues on appeal, steps need to be taken to obtain the SSA determination, as well as all medical records relied upon.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information concerning whether he receives or ever received SSA disability benefits due to headaches, a neck disorder, nerve damage to the heels, carpal tunnel syndrome or a low back disorder.  If so, steps should be taken to obtain the SSA determination, as well as the medical records relied upon in making such determination.

2. Return the Veteran's claims file to the VA examiner who conducted the examination in August 2012 for an addendum opinion.  It is crucial that the examiner specifically note that the claims file was reviewed, including service and post-service treatment records.

After any necessary testing and examination is complete, the examiner is once again requested to address the following questions: 

Based on a review of the relevant medical literature/principles, the claims file and the Veteran's lay statements, give an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the following disorders were caused by active duty service or are in any way related to service, including any incident thereof:

a. Tension headaches,
b. A cervical spine disorder, to include cervical disc space narrowing at the C5-C6 disc,
c. Heel numbness, nerve damage of the heel, and/or calcaneal bone spurs, 
d. Carpal tunnel syndrome, 
e. A low back disorder, to include degenerative changes at the L4-L5 and L5-S1 discs. 

Please discuss whether, or the extent to which, any symptoms described by the Veteran are manifestations of fibromyalgia and/or any of the above diagnoses: 1) headaches; 2) pain in his neck and low back; 3) pain and numbness in his feet and heels; 4) dull pain in his hands and fingers. 

The opinion should discuss whether the Veteran's headaches, in conjunction with his other noted and complained of symptomatology, represents an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner should also discuss any pertinent complaints regarding the disabilities at issue within the service treatment records in the rationale.

The examiner should provide a thorough reasons and bases for all opinions rendered.  Such a discussion may include, but are not limited to, topics such as the Veteran's symptoms, medical evidence, as well as any medical literature and sound medical principles.  The examiner should also give weight to the Veteran's lay statement/assertions pertaining to the onset of associated symptoms, as well as any assertions pertaining to the continuity of such symptoms and such should be addressed in the rationale.

If the examiner is unable to render any of the requested opinions without resorting to speculation, a thorough reasons and bases should be set forth as to why such an opinion cannot be provided. 

3. After any additional notification and/or development that the RO/AMC deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a new supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


